DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (WO 2018012014) in view of Schmid et al. (US 2011/0237683).  Note:  US 2019/0308217 is being used as an English language equivalent for WO 2018/012014.
Considering Claim 1:  Okazaki et al. teaches a multilayer coating film comprising a substrate (¶0073), with a colored pigment comprising paint applied to the substrate (¶0074); an interference pigment containing (¶0036) effect base coating layer applied to the colored coating paint (¶0095); and a clear coating layer applied on the effect base coating (¶0096).  Okazaki et al. teaches the multilayered coating as having a Y5 value of greater than 300 (Tables 3-4).  Okazaki et al. teaches the interference pigment as being a metal oxide coated flake substrate (¶0036-37).
	Okazaki et al. is silent towards the ratio of the 15 and 45 degree sparkle areas of the of the coating film.  However, Schmid et al. teaches controlling the ratio of the 15 degree and 45 degree sparkle area of a pearl pigment coating to a ratio of less than 7 (Fig. 4; 0027-28).  The ratio is lowered by the addition of perlite to the metal oxide coated pigments (¶0027-28).  Okazaki et al. and Schmid et al. are analogous art as they are concerned with the same field of endeavor, namely pearlescent pigment coatings.  It would have been obvious to a person having ordinary skill in the art to have added perlite to the effect layer of Okazaki et al. as in Schmid et al., thereby achieving the claimed ratio of 15 and 45 degree sparkle areas, and the motivation to do so would have been, as Schmid et al. suggests, to provide attractive sparkle intensity at all angles (¶0028).
Considering Claim 4:  Okazaki et al. teaches the effect coating film as having a thickness of 0.1 to 3.0 microns (¶0072), which teaches the claimed thickness with sufficient specificity.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (WO 2018012014) in view of Schmid et al. (US 2011/0237683) as applied to claim 1 above, and further in view of Itoh et al. (US 2019/0001370) as evidenced by Teraoka et al. (US 2020/0363319).
Considering Claims 2 and 3:  Okazaki et al. and Schmid et al. collectively teach the coating of claim 1 as shown above.
	Okazaki et al. teaches the L* of the coating as being greater than 85 (Table 3), but is silent towards the angle of measurement.  However, Itoh et al. teaches a multilayer film having a L*110 of 60-90, which overlaps with the claimed range (Abstract).  As shown by Teraoka et al., the L*45 is greater than the L*110 (¶0063; Fig. 4).  Okazaki et al. and Itoh et al. are analogous art as they are concerned with the same field of endeavor, namely multilayer effect coatings.  It would have been obvious to a person having ordinary skill in the art to have prepared a coating with a L*110 and L*45 within the claimed range, and the motivation to do so would have been, as Itoh et al. suggests, to prepare a film with high lightness even in the shade (¶0011).

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that a person having ordinary skill in the art would not consider adding perlite to the effect pigment of Okazaki et al. because perlite is a matting agent that would reduce brightness in highlight is not persuasive.  While the applicant is correct that perlite is a matting agent, the applicant’s argument ignores the teaching of Schmid et al. relied upon in the rejection.  Schmid et al. teaches:
“It has now surprisingly been found that blends of effect pigments and platelet-like perlite show an improved sparkling behavior, in particular an unexpected attractive higher sparkle intensity at all angles. Said effect is surprising and was not predictable. In addition, the sparkle area S_a and the angle dependence of S_a can be adjusted.” (¶0028).  
The addition of perlite (a known matting agent) would not have been expected to have the beneficial effect before the surprising discovery of Schmid et al., but based on the teaching of Schmid et al. would have been expected at the time of the filing of the instant invention.
B)  The applicant’s argument that there would not be a reasonable expectation of success in arriving at the claimed properties is not persuasive.  Okazaki et al. provides a base invention that is close to the claimed invention, with the exception of the ratio of the 15 and 45 degree sparkle areas of the coating film.  Schmid et al. teaches controlling this ratio by adding perlite to the coating, and provides ample direction on how to affect the ratio through control of the amount of perlite (¶0033-34).  As Schmid et al. provides direction on how to optimize the ratio of the 15 and 45 degree sparkle areas, a person having ordinary skill in the art would be more than capable of arriving at the claimed invention with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767